                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

                                     MEMORANDUM

Honorable Stanley A. Boone
United States Magistrate Judge
Fresno, California

                                               RE: STEVEN STITT
                                                   Docket Number: 0972 1:07CR00301
                                                   REQUEST FOR DISMISSAL OF
                                                   VIOLATION PETITION

Your Honor:


As stated in court during the June 24, 2019, status conference before Your Honor, Steven Stitt is
in compliance with his terms and conditions of supervision and the Probation Office respectfully
recommends the Probation Form 12C, Petition for Summons, filed on May 29, 2018, be dismissed.

                                      Respectfully submitted,




                                           Julie Martin
                                Sr. United States Probation Officer


Dated:     July 1, 2019
           Bakersfield, California


                                   ORDER OF THE COURT

The Court orders:

         ✔
         ☐ The dismissal of the violation petition filed on May 29, 2018.

IT IS SO ORDERED.

Dated: _____________
        Jul 1, 2019                   ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
CC:
United States Probation
Assistant United States Attorney
Defense Counsel

                                                 1
                                                                                         REV. 03/2017
